Case:20-16438-JGR Doc#:6 Filed:09/29/20 Entered:09/29/20 12:15:19 Pagel of 1

United States Bankruptcy Court
District of Colorado

Inre Willco X Development, LLLP Case No.

 

Debtor(s) Chapter 11

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _ Willco X Development, LLLP__in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

@ None [Check if applicable]

September 29, 2020 isi Jeffrey A. Weinman
Date Jeffrey A. Weinman 7605

Signature of Attorney or Litigant
Counsel for Willco X Development, LLLP
Weinman & Associates, P.C.

730 17th Street

Suite 240

Denver, CO 80202

303-572-1010 Fax:303-572-1011
jweinman@weinmanpc.com

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
